BELCHER, Judge
The conviction is for indecent exposure to a child, as defined in Art. 535c, Vernon’s Ann P.C.; the punishment, six months in jail.
The testimony of the state shows that the appellant exposed his private parts to the fourteen-year-old girl named in the indictment; and while testifying the girl identified the appellant as the person who exposed his private parts to her. She notified the officers and gave them the number and description of appellant’s car. Appellant’s written statement was introduced in evidence and it corroborates the testimony of said girl.
Appellant testifying in his own behalf admitted that he exposed his private parts to the girl named in the indictment, but says he thought she was 17 or 18 years of age.
There are no formal bills. The informal bills in the record have been carefully examined and they do not show error.
The evidence is sufficient to support the conviction and no error appearing the judgment is affirmed.
Opinion approved by the Court.